      Case 19-01230-LT7         Filed 04/04/19        Entered 04/06/19 21:16:58          Doc 28       Pg. 1 of 2
NRO                                     United States Bankruptcy Court                          Telephone: 619−557−5620
09/08                                                                                      Website: www.casb.uscourts.gov
                                            Southern District of California         Hours: 9:00am−4:00pm Monday−Friday
                                            Jacob Weinberger U.S. Courthouse
                                                   325 West F Street
                                               San Diego, CA 92101−6991

Diane Mae Gregerson                                                     Case number: 19−01230−LT7
 PO Box 451                                                             Chapter: 7
Julian, CA 92036                                                        Judge Laura S. Taylor
xxx−xx−0233
No Known Aliases




                      Memo re Order: Request for further documentation or further action



Your proposed order ORDER ON NON−CONTESTED MOTION FOR RELIEF FROM AUTOMATIC STAY
FILED ON BEHALF OF SHARON STEADMAN will not be signed as submitted.

ACTION TAKEN BY COURT



      Aty/Debtor(Pro Se)/Movant contacted on 4/4/19

via           Tel/Voice Mail        Email                 Mail or Other


ACTION REQUIRED BY FILER

Order will need to be resubmitted with any changes or after any required actions.

ADDITIONAL INFORMATION:         1) Order is premature, please resubmit after the opposition period expires.
2) If motion is regarding an unlawful detainer, please use the correct Order form CSD 1165.
3) The RS number provided on the order doesn't match the notice at docket 25 or motion at docket 24. Please
edit.
4) Please complete the page numbering, total number of pages and related motion docket entry number where
indicated on page 1.
5) On page 2 line 2, please provide the correct date of motion filing, 4/2/19.
6) On page 2 line 4, please provide the notice docket entry no. where indicated.
7) On page 2 line 5, please provide the correct service date of 4/1/19.
8) On page 2, please provide the legal description where indicated.



Dated: 4/4/19
                                                            Barry K. Lander
                                                            Clerk of the U.S. Bankruptcy Court
         Case 19-01230-LT7               Filed 04/04/19         Entered 04/06/19 21:16:58                Doc 28        Pg. 2 of 2

                                              United States Bankruptcy Court
                                             Southern District of California
In re:                                                                                                     Case No. 19-01230-LT
Diane Mae Gregerson                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0974-3                  User: Admin.                       Page 1 of 1                          Date Rcvd: Apr 04, 2019
                                      Form ID: nro                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 06, 2019.
aty            +Roseanna Miani,   2776 Gateway Rd,   Carlsbad, CA 92009-1730

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 4, 2019 at the address(es) listed below:
              John C. Colwell   on behalf of Debtor Diane Mae Gregerson drlc@debtclinic.com,
               G15002@notify.cincompass.com,dwiedecker@gmail.com,ecf@debtclinic.com
              Ronald E. Stadtmueller   ecfstadt@aol.com, res@trustesolutions.net;ecfstadt@gmail.com
              United States Trustee   ustp.region15@usdoj.gov
                                                                                             TOTAL: 3
